DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitations is/are:
(Claim 19) “a first communication interface configured to transmit the first biosignal to the second measurement device.”

(Claim 19) “a first communication interface configured to transmit the first biosignal to the second measurement device.”: As identified by the Specification, the following is recognized as the corresponding structure to the first communication interface: “The analyzer 170 and other apparatuses, units, modules, devices, and other components described herein are implemented by hardware components. Examples of hardware components include controllers, sensors, generators, drivers, and any other electronic components known to one of ordinary skill in the art. In one example, the hardware components are implemented by one or more processors or computers.” Or equivalents thereof.
If applicant wishes to provide explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 7-8, 15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 2017/0156288) in view of Gross (US 2013/0237775) and further in view of Acquista (US 2014/0275849) and further in view of Hutzler et al (US 2010/0231379) (“Hutzler”).
Regarding Claim 1, while Singh teaches a monitoring device (Abstract), comprising: 
a first sensor disposed on a target, the first sensor being configured to measure a first biosignal of the target and to transmit the first biosignal (Abstract, Fig. 1B, [0042] one or more sensors 114 for multiple biosignals); 
a second sensor disposed on a target, the second sensor being configured to measure a second biosignal of the target and to transmit the second biosignal (Abstract, Fig. 1B, [0042] one or more sensors 114 for multiple biosignals);
a drone configured to move to an area in which the target is positioned, to receive the bioinformation from the second sensor, and to transmit the bioinformation (Fig. 1B, concentrator 104 receives bioinformation from the sensors, [0085] drone-mounted, drones are configured to move between multiple pens); and 
a processor configured to monitor and analyze a condition of the target based on the bioinformation received from the drone ([0042] “By way of another example, a deviation in any one or more physiological and/or behavioral characteristics of a given animal from a group of 
Singh fails to teach:
the first sensor disposed inside an organ of a target, the first sensor being configured to measure a first biosignal of the target and to transmit the first biosignal; and
a second sensor disposed inside a skin tissue of the target, 
determine the first biosignal as the representative bioinformation of the target, in response to the first biogsignal being within an error range associated with the first biosignal; and
determine the second biosignal as the representative bioinformation of the target, in response to the first biosignal being outside the error range.
However Gross teaches a monitoring network of medical devices (Abstract, [0028] measuring biosignals for abnormal values, [0037], Table 1, with multiple sensors of varying priority) wherein 
the first sensor disposed inside an organ of a target, the first sensor being configured to measure a first biosignal of the target and to transmit the first biosignal ([0020] “As another example, one or more of the sensors may be located partially or wholly internally (that is, inside the patient P)--examples of partially or wholly internally located sensors include a blood pressure (BP) monitor employing an invasive or non-invasive technology, or an internal sensor pacemaker.” Table I, internal electrode); and
a second sensor disposed on a skin tissue of the target, and the second sensor being configured to measure a second biosignal of the target ([0020] “Some examples of externally mounted sensors include dedicated accelerometer-based heart rate monitors; photoplethysmographic sensors; and ECG monitors employing skin-mounted electrodes.”);

determine the second biosignal as the representative bioinformation of the target, in response to the first biosignal being outside the error range (Fig. 2, [0037] heart rate sensing of a surface ECG electrodes to monitor the second biosignal, if the internal data is experiencing interference. If so, the second biosignal is selected as representative bioinformation, [0039] error ranges given for different biosignals to measure a grade of the gathered data for a sensor).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to set the first sensor and second sensor of Singh as a first measurement device inside an organ of a target and the second measurement device disposed inside a skin tissue of the target as taught by Gross as a means of providing redundant sensing mechanisms that can (1) ensure the highest accuracy source of a biosignal by gathering it internally and (2) provides a means of replacing the dataset should the internal sensor become unreliable (Gross: [0037]). 
Yet their combined efforts fail to teach the second sensor receives the first biosignal, and transmits bioinformation comprising the first biosignal and the second biosignal.
However Acquista teaches a patient condition monitor (Abstract) comprising measuring hemodynamic parameters (Abstract, [0009]) and further teaches a second sensor receives the first biosignal, and transmits bioinformation comprising the first biosignal and the second biosignal ([0007], [0021] implantable sensor monitors and sends the first biosignal, the surface-attachable sensors receives the first biosignal and transmits the signals to a master node, [0023] transmit both first and second biosignal)

Yet their combined efforts fail to teach the second sensor being disposed inside the skin tissue.
However Hutzler teaches a biofeedback monitor (Abstract) and teaches that the biofeedback sensor may be for heart rate ([0013]) and that biofeedback sensors may be equivalently be placed on the skin, through the skin, and within the skin ([0021]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to note that the surface-attachable sensors of Gross may be equivalently be replaced with a subdermal sensor as taught by Hutzler as a simple substitution of one form of heart rate monitoring near the skin surface (on skin) for another (under skin) to obtain predictable results of heart rate data. Furthermore, a sensor near the skin surface should still enable longer distance communication as Singh teaches communicating tags within ears of an animal ([0011]). 
Regarding Claim 2, Singh, Gross, Acquista, and Hutzler teach the monitoring device of claim 1, and Singh further teaches wherein the target comprises at least one of a livestock comprising a cow, a pig, a sheep, a goat, or a horse, or a pet comprising a bird, a dog or a cat (Figs. 1F and 1G).  
Regarding Claim 4, Singh, Gross, Acquista, and Hutzler teach the monitoring device of claim 1, and Singh further teaches to transmit the bioinformation based on an upward directivity of the target (Fig. 1L, bioinformation transmitted to concentrator would be sent in an upward directivity) and Acquista teaches wherein the bioinformation is relayed at the22 012052.1608by the second sensor (See Claim 1 Rejection).
Regarding Claim 5, Singh, Gross, Acquista, and Hutzler teach the monitoring device of claim 1, and Singh further teaches wherein the second measurement device comprises: 
a second sensor configured to measure the second biosignal (See Claim 1 Rejection, multiple sensors 114); and Acquista further teaches 
an antenna configured to receive at least one of the first biosignal or a detection signal transmitted by the drone, and to transmit the bioinformation (See Claim 1 Rejection, [0041] RF module, [0039] highly integrated circuit).  
Regarding Claim 7, Singh, Gross, Acquista, and Hutzler teach the monitoring device of claim 1, and Acquista further teaches wherein the first measurement device and the second measurement device are configured to communicate with each other based on any one or any combination of a human body communication method using a tissue of the target as a medium, a communication method using a 433 megahertz (MHz)-medical implant communication service (MICS) frequency band, or a near field communication (NFC) method ([0036]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to communicate from the first measurement device of Singh to the second measurement device by a communication method using a 433 megahertz (MHz)-medical implant communication service (MICS) frequency band as taught by Acquista as the application of a known technique for communicating through body tissue to a known device internal data communicator ready for improvement to yield predictable results of consistently providing subject data. 
Regarding Claim 8, Singh, Gross, Acquista, and Hutzler teach the monitoring device of claim 1, and Singh further teaches wherein the second measurement device and the drone are configured to communicate with each other based on any one or any combination of a communication method using a 2.4 gigahertz (GHz)-industrial, scientific, and medical (ISM) frequency band including a Bluetooth and a Zigbee, a communication method using a 433 megahertz (MHz)-medical implant communication service (MICS) frequency band, or a near field communication (NFC) method ([0048] measurement devices and concentrator communicates by Bluetooth).
Regarding Claim 15, Singh, Gross, Acquista, and Hutzler teach the monitoring device of claim 1, and Singh further teaches wherein the processor is further configured to estimate a representative biosignal of the target based on the bioinformation and to monitor a health condition of the target based on the estimated representative biosignal (See Claim 1 Rejection, Gross, [0028]).  
Regarding Claim 17, Singh, Gross, Acquista, and Hutzler teach the monitoring device of claim 1, and Singh further teaches wherein the processor is provided integrally with the drone ([0051] processors on-board the concentrator act as analyzers).  
Regarding Claim 18, Singh, Gross, Acquista, and Hutzler teach the monitoring device of claim 1, and Singh further teaches wherein the processor is provided separate from the drone ([0051] processor 130 acts as analyzer).
Regarding Claim 19, Singh, Gross, Acquista, and Hutzler teach the monitoring device of claim 1, and Singh further teaches wherein the first sensor comprises: 
a first sensing part configured to measure the first biosignal (See Claim 1 Rejection, Gross, Table I, electrodes); and Acquista further teaches
a first communication interface configured to transmit the first biosignal to the second sensor (See Claim 1 Rejection, [0041] RF module, [0039] highly integrated circuit).  

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Gross and further in view of Acquista and further in view of Hutzler and further in view of Schwartz et al (US 2004/0093035) (“Schwartz”).
Regarding Claim 3, Singh, Gross, Acquista, and Hutzler teach the monitoring device of claim 1, their combined efforts fail to teach wherein the organ of the target comprises at least one of a stomach, a heart, a kidney, an udder, a small intestine, a large intestine, or a rectum.
However Schwartz teaches a medical device (Abstract) and further teaches that an internal electrode for measuring heart may be placed within a subject’s heart (Claim 17). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to set the heart rate monitoring internal electrode of Gross within the heart of the subject as taught by Schwartz as a teaching of placement for Gross for creating a standardized location for an internal electrode that obtains consistent results.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Gross and further in view of Acquista and further in view of Hutzler and further in view of Rovnyi et al (US 2015/0227742) (“Royvni”).
Regarding Claim 6, while Singh, Gross, Acquista, and Hutzler teach the monitoring device of claim 1, their combined efforts fail to teach wherein the second sensor is further configured to transmit the bioinformation to the drone, in response to receiving a detection signal transmitted by the drone.  
However Royvni teaches a drone-based monitoring system (Abstract), where bioinformation may be transmitted to a drone in response to the drone being in range ([0083] the drone’s appearance, and thus the appearance of a suitable communication means, acts as a detection signal). 
.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Gross and further in view of Acquista and further in view of Hutzler and further in view of Guice et al (US 2002/0010390) (“Guice”).
Regarding Claim 9, while Singh, Gross, Acquista, and Hutzler teach the monitoring device of claim 1, their combined efforts fail to teach wherein the drone is further configured to23012052.1608 recognize identification information and a position of the target based on whether the bioinformation is received in the area in which the target is positioned.
However Guice teaches an automated health monitoring system (Abstract) and further teaches wherein a drone is further configured to23012052.1608 recognize identification information and a position of the target based on whether the bioinformation is received in the area in which the target is positioned ([0086], [0090] implanted sensors may specific identification codes personalized to certain animals, and an animal’s general position is paired with identification information).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to identify a subject and a position of the target of Singh when in range as taught by Guice as this ensures confirmation of the received information is paired to the correct subject.
Regarding Claim 10, Singh, Gross, Acquista, Hutzler, and Guice teach the monitoring device of claim 9, and Guice further teaches wherein the drone is further configured to match the identification information and the position of the target to the bioinformation (See Claim 9 Rejection¸ bioinformation must be matched to the identification information for proper care) and to transmit the matched bioinformation to the analyzer ([0051] processor 130, remote from concentrator/drone acts as analyzer).

Claim(s) 11 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Gross and further in view of Acquista and further in view of Hutzler and further in view of Kantor et al (US 2016/0189101) (“Kantor”).
Regarding Claim 11, while Singh, Gross, Acquista, and Hutzler teach the monitoring device of claim 1, their combined efforts fail to teach wherein the drone is further configured to transmit a detection signal to verify a presence of the second sensor.  
However Kantor teaches a drone-based system (Abstract) where the drone identifies other components in the system by communicating a detection signal, verifying the drone is communicating with the correct component ([0012]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to utilize the delivery confirmation detection signal of Kantor and apply it the second monitoring device of the livestock monitoring system of Singh, Gross, Acquista, and Hutzler as this ensures that the drone has been deployed to the proper location.
Regarding Claim 20, while Singh, Gross, Acquista, and Hutzler teach the monitoring device of claim 1, their combined efforts fail to teach the device further comprising: a drone controller configured to control an operation including a movement of the drone.
However Kantor teaches a drone-based system (Abstract) wherein drone movement is controlled by a controller ([0001]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to control Singh’s drone with a controller as taught by Kantor as the application of a known technique to a known device ready for improvement to yield predictable results. 

Regarding Claim 21, while Singh teaches a method of monitoring device a target, the method comprising: 
moving a drone to an area in which the target is positioned ([0085] a concentrator of animal physiological data, the concentrator being a drone, would require movement to a subject detection range); 
receiving bioinformation comprising a first biosignal and a second biosignal from the second sensor, the first biosignal being measured by a first sensor and the second biosignal being measured by a second sensor (Abstract, Fig. 1B, [0042] one or more sensors 114 for multiple biosignals);
monitoring a condition of the target based on the bioinformation ([0042] “By way of another example, a deviation in any one or more physiological and/or behavioral characteristics of a given animal from a group of other animals of the animal population may indicate a deviation in health of the given animal from the rest of the animal population. In this regard, the one or more sensors 114 of the tag assemblies 102 may be used to identify an outlier of the animal population.”),
Singh fails to teach receiving bioinformation comprising a first biosignal and a second biosignal from the second sensor, and the first biosignal being measured by a first sensor disposed inside an organ of the target and the second biosignal being measured by a second sensor disposed inside a skin tissue of the target,
determine the first biosignal as the representative bioinformation of the target, in response to the first biosignal being within an error range associated with the first biosignal, and
determine the second biosignal as the representative bioinformation of the target, in response to the first biosignal being outside the error range

the first sensor disposed inside an organ of a target, the first sensor being configured to measure a first biosignal of the target and to transmit the first biosignal ([0020] “As another example, one or more of the sensors may be located partially or wholly internally (that is, inside the patient P)--examples of partially or wholly internally located sensors include a blood pressure (BP) monitor employing an invasive or non-invasive technology, or an internal sensor pacemaker.” Table I, internal electrode); and
a second sensor disposed on a skin tissue of the target, and the second sensor being configured to measure a second biosignal of the target ([0020] “Some examples of externally mounted sensors include dedicated accelerometer-based heart rate monitors; photoplethysmographic sensors; and ECG monitors employing skin-mounted electrodes.”);
determine the first biosignal as the representative bioinformation of the target, in response to the first biogsignal being within an error range associated with the first biosignal (Fig. 2, [0037] heart rate sensing of a dedicated heart monitor / internal ECG electrodes to monitor the first biosignal to determine if the data is acceptable, select as representative bioinformation if acceptable, [0039] error ranges given for different biosignals to measure a grade of the gathered data for a sensor); and
determine the second biosignal as the representative bioinformation of the target, in response to the first biosignal being outside the error range (Fig. 2, [0037] heart rate sensing of a surface ECG electrodes to monitor the second biosignal, if the internal data is experiencing interference. If so, the second biosignal is selected as representative bioinformation, [0039] error ranges given for different biosignals to measure a grade of the gathered data for a sensor).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to set the first sensor and second sensor of Singh as a first  of a target and the second measurement device disposed inside a skin tissue of the target as taught by Gross as a means of providing redundant sensing mechanisms that can (1) ensure the highest accuracy source of a biosignal by gathering it internally and (2) provides a means of replacing the dataset should the internal sensor become unreliable (Gross: [0037]). 
Yet their combined efforts fail to teach the second sensor receives the first biosignal, and transmits bioinformation comprising the first biosignal and the second biosignal.
However Acquista teaches a patient condition monitor (Abstract) comprising measuring hemodynamic parameters (Abstract, [0009]) and further teaches a second sensor receives the first biosignal, and transmits bioinformation comprising the first biosignal and the second biosignal ([0007], [0021] implantable sensor monitors and sends the first biosignal, the surface-attachable sensors receives the first biosignal and transmits the signals to a master node, [0023] transmit both first and second biosignal)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to utilize the surface attachable sensor to relay the bioinformation from the implanted sensor in Gross as taught by Acquista as a way to optimally send the highest quality data from an internal location ([0021] "In addition, when implanted wireless sensors are used, especially those implanted relatively deep within the patient's body (e.g., in the patient's heart), one or more surface-attached sensors, e.g., those located near the implanted sensors, can be used to relay the signals acquired from the implanted sensors, e.g., to a master node, thereby providing potentially better quality signals for further processing and analysis.”).
Yet their combined efforts fail to teach the second sensor being disposed inside the skin tissue.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to note that the surface-attachable sensors of Gross may be equivalently be replaced with a subdermal sensor as taught by Hutzler as a simple substitution of one form of heart rate monitoring near the skin surface (on skin) for another (under skin) to obtain predictable results of heart rate data. Furthermore, a sensor near the skin surface should still enable longer distance communication as Singh teaches communicating tags within ears of an animal ([0011]). 
Yet their combined efforts fail to teach transmitting a detection signal, by the drone, to verify a presence of a second measurement device in the area and receiving bioinformation, in response to the detection signal being received by the second measurement device.
However Kantor teaches a drone-based system (Abstract) where the drone identifies other components in the system by communicating a detection signal, verifying the drone is communicating with the correct component ([0012]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to utilize the delivery confirmation detection signal of Kantor and apply it the second monitoring device of the livestock monitoring system of Singh and Guice as this ensures that the drone has been deployed to the proper location.
Regarding Claim 22, Singh, Gross, Acquista, Hutzler, and Kantor teach the method of claim 21, and Singh further non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the method steps ([0007] processor comprises a non-transitory computer-readable storage medium storing instructions with the method steps).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Gross and further in view of Acquista and further in view of Hutzler and further in view of Kantor and further in view of Jones et al (US 2014/0277854) (“Jones”).
Regarding Claim 12, while Singh, Gross, Acquista, Hutzler, and Kantor teach the monitoring device of claim 11, their combined efforts fail to teach wherein the drone is further configured to iteratively transmit the detection signal to verify a presence of the second sensor in the area in which the target is positioned, in response to not receiving the bioinformation.  
However Jones teaches a drone monitoring system (Abstract) wherein the drone is configured to iteratively scan for reception of a detection signal to determine verify whether a system component is in the right place ([0064] drone passes through a flight path, sending detection signal to expected RFID tags, determining whether objects have moved.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform the presence verification of Kantor iteratively as taught by Jones in response to receiving the bioinformation so as to receive when it becomes available.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Gross and further in view of Acquista and further in view of Hutzler and further in view of Horton et al (US 2017/0086428) (“Horton”).
Regarding Claim 13, while Singh, Gross, Acquista, and Hutzler teach the monitoring device of claim 1, their combined efforts fail to teach wherein a movement of the drone is controlled by a control signal from an outside of the monitoring device.  
However Horton teaches a drone-based livestock monitoring system (Abstract, [0028]) wherein a movement of the drone is controlled by a control signal from an outside of the monitoring device ([0028] drone movement may be controlled in response to sensor data suggesting an abnormal condition in a monitored animal).
.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Gross and further in view of Acquista and further in view of Hutzler and further in view of Decenzo et al (US 2017/0227965) (“Decenzo”).
Regarding Claim 14, while Singh, Gross, Acquista, and Hutzler teach the monitoring device of claim 1, their combined effort fail to teach wherein the drone moves in an area based on any one or any combination of a regular pattern or a random pattern.  
However Decenzo teaches a drone-based monitoring system (Abstract) wherein the surveilling drone moves based on a regular route to gather desired sensor data ([0076]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the livestock surveilling drone of Singh, Gross, Acquista, and Hutzler follow a regular movement pattern as taught by Decenzo as the application of a known technique for a surveilling drone to the known livestock surveilling drone ready for improvement to yield predictable results of assessment of the entire livestock population.

Response to Arguments
Applicant’s arguments filed 4/06/2021 with respect to the 35 USC 112(f) interpretation of ‘second communication interface’ of claim 19 have been fully considered, but are not persuasive. Applicant’s argument point to specification paragraph [0047] as reflecting sufficient subject matter for achieving the specified function. Examiner respectfully disagrees. The 
Applicant’s remaining amendments and arguments filed 4/06/2021 with respect to the remaining 35 USC 112(f) interpretation have been fully considered, and are persuasive. The interpretations have been obviated.
Applicant’s arguments filed 4/06/2021with respect to the combination of Singh and Gross in claim 1 have been fully considered, but are not persuasive. Applicant argues that Gross discloses selecting between different sensors based on threshold. But, this general use of thresholds fail to disclose the particularized features recited in claim 1, i.e., “determine the first biosignal as the representative bioinformation of the target, in response to the first biosignal being within an error range associated with the first biosignal,” wherein the first biosignal is measured by a sensor “disposed inside an organ of a target,” and to “determine the second biosignal as the representative bioinformation of the target, in response to the first biosignal being outside the error range,” wherein the first biosignal is measured by a sensor “disposed inside a skin tissue of the target.”
Examiner respectfully disagrees. Gross teaches “determine the first biosignal as the representative bioinformation of the target, in response to the first biosignal being within an error range associated with the first biosignal,” ([0036] “Based on the content of the data structure 44, 44' including the priorities of the sensors and their current signal quality as indicated by the current grades, a coordination function 46 executing at the aggregator device 12 determines the "best" current sensor for monitoring the common physiological parameter.”)
Gross also teaches comparing biosignals from various locations, at least which represent “disposed inside an organ of a target” and “disposed inside skin tissue of the target” (Table 1, internal electrode and pacemaker are both disposed internally, and consequently, within the skin organ of a subject).

Gross discloses a threshold for selecting a biosignal, it by no means follows that Gross discloses that the threshold is used for selecting between a biosignal measured from a sensor disposed inside an organ of a target and another biosignal measured from a sensor disposed inside a skin tissue of the target. Examiner notes that the specific motivation for comparison between a sensor inside an organ and a sensor disposed inside skin tissue of the target, was taught by the combination Singh, Gross, Acquista, and Hutzler where Acquista teaches the specific comparison of an implanted sensor and near skin sensor and Hutzler noted how a near skin sensor’s measuring could be accomplished either on or within the skin.
Finally, with respect to the argument 3), the cited references fail to disclose a third feature of claim 1, i.e. “a drone configured to move to an area in which the target is positioned, to receive the bioinformation from the second sensor, and to transmit the bioinformation.” However Examiner notes that this argument is directed to the “second sensor” not meeting the limitations of the claim (i.e. not being disposed inside a skin tissue of the target) and that the tag assemblies cannot be considered the sensors. In view of the new meaning of the claim, by setting the measurement device as sensors, a new rejection is made. And Examiner thus contends that this point is moot in view of the new rejection by Singh, Gross, Acquista, and Hutzler, where the sensor limitation above is taught by Acquista.
Applicant’s remaining amendments and arguments filed 4/06/2021with respect to the 35 USC 103 rejections of the independent claims have been fully considered and are persuasive. The rejection(s) is/are withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Singh, Gross, Acquista, and Hutzler.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073.  The examiner can normally be reached on M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793